Name: 2006/354/EC: Commission Decision of 11 May 2006 amending for the second time Decision 2005/648/EC concerning protection measures in relation to Newcastle disease in Bulgaria (notified under document number C(2006) 1885) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  animal product;  Europe;  international trade
 Date Published: 2007-05-08; 2006-05-19

 19.5.2006 EN Official Journal of the European Union L 132/34 COMMISSION DECISION of 11 May 2006 amending for the second time Decision 2005/648/EC concerning protection measures in relation to Newcastle disease in Bulgaria (notified under document number C(2006) 1885) (Text with EEA relevance) (2006/354/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Newcastle disease is a highly contagious viral disease in poultry and birds and there is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (2) Commission Decision 2005/648/EC of 8 September 2005 concerning protection measures in relation to Newcastle disease in Bulgaria (3) was adopted following an outbreak of Newcastle disease in the administrative region of Vratsa. That Decision suspends the importation of live poultry, ratites, farmed and wild feathered game and hatching eggs, fresh meat and meat preparations and meat products from these species. By Decision 2006/263/EC those measures were extended to the administrative district of Blagoevgrad. (3) On 17 April 2006 Bulgaria confirmed an outbreak of Newcastle disease in the administrative district (county) of Burgas in Bulgaria. (4) Taking account of the current epidemiology situation in Bulgaria in relation to Newcastle disease and the fact that that country has applied certain disease control measures and has sent further information on the disease situation to the Commission, it appears that the situation in Bulgaria, except for the regions of Vratsa, Blagoevgrad and Burgas is still satisfactory. It is therefore appropriate to limit the suspension of imports to those regions. (5) The Annex to Decision 2005/648/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Decision 2005/648/EC the Annex is replaced by the text in the Annex to this Decision. Article 2 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 May 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 238, 15.9.2005, p. 16. Decision as amended by Decision 2006/263/EC (OJ L 95, 4.4.2006, p. 3). ANNEX ANNEX Administrative district of Blagoevgrad Administrative district of Burgas, excluding the municipalities of Burgas and Sungurlare Administrative district of Vratsa